     Case 2:19-cv-06301-AB-KS Document 103 Filed 09/15/20 Page 1 of 4 Page ID #:3502




 1    JEAN-PAUL CIARDULLO, CA Bar No. 284170
        jciardullo@foley.com
 2    FOLEY & LARDNER LLP
      555 South Flower Street, Suite 3300
 3    Los Angeles, CA 90071
      Telephone: 213-972-4500
 4    Facsimile: 213-486-0065
 5    ELEY O. THOMPSON (pro hac vice)
        ethompson@foley.com
 6    FOLEY & LARDNER LLP
      321 N. Clark Street, Suite 2800
 7    Chicago, IL 60654-5313
      Telephone: 312-832-4359
 8    Facsimile: 312-83204700
 9    RUBEN J. RODRIGUES (pro hac vice)
         rrodrigues@foley.com
10    LUCAS I. SILVA (pro hac vice)
         lsilva@foley.com
11    JOHN W. CUSTER (pro hac vice)
         jcuster@foley.com
12    FOLEY & LARDNER LLP
      111 Huntington Avenue, Suite 2500
13    Boston, MA 02199-7610
      Telephone: (617) 342-4000
14    Facsimile: (617) 342-4001
15    Attorneys for Plaintiff
16    Philips North America LLC

17
                            UNITED STATES DISTRICT COURT

18
                          CENTRAL DISTRICT OF CALIFORNIA

19
                                      WESTERN DIVISION

20                                             Case No. 2:19-cv-06301-AB-KS
        Philips North America LLC,
21                                             JOINT STIPULATION TO MODIFY
                        Plaintiff,
22                                             THE SCHEDULING ORDER
            vs.
23

24      Garmin International, Inc. and         Hon. André Birotte Jr.
        Garmin Ltd.,
25
                        Defendants.
26

27

28
     Case 2:19-cv-06301-AB-KS Document 103 Filed 09/15/20 Page 2 of 4 Page ID #:3503



 1           Plaintiff Philips North America LLC (“Philips”) and Defendants Garmin International,
 2    Inc. and Garmin Ltd. (collectively “Garmin”) hereby jointly stipulate and respectfully request
 3    that the Court extend certain deadlines in the Court’s Scheduling Order as set forth in the table
 4    below. While the parties have been working diligently to complete discovery, the realities of
 5    client, attorney, and expert witness schedules in a work-from home situation during the COVID-
 6    19 pandemic have complicated these efforts in ways that neither party would have anticipated
 7    when they jointly proposed the case schedule back in 2019. The parties did recently request –
 8    and the Court granted – a brief extension of certain discovery deadlines, but the parties have
 9    now agreed and stipulated that modest further extensions are in order.
10           Each party has several reasons for requesting additional time, but in general terms both
11    parties agree that in order to more properly develop the record in discovery, more time is needed
12    to (1) coordinate expert witness schedules and complete expert reports, (2) avoid unnecessary
13    haste and scheduling complications in completing depositions, and (3) accommodate these
14    modest extensions by allowing corresponding additional time for later case deadlines (while
15    also avoiding unnecessary deadlines over the December holidays).
16           The parties note that in the interests of streamlining and simplifying the case, they
17    previously agreed to narrow the dispute by limiting their infringement and invalidity contentions
18    to a certain number of asserted claim and prior art references. Those deadlines are included in
19    the table below.
20           The parties are also of the understanding that, due to the unexpected COVID-19
21    pandemic, the original trial date contemplated by the parties and the Court many months ago is
22    unlikely to proceed. Given that, the modest extension of time requested by the parties is well
23    advised in order to more fully develop the record.
24           Below is a table setting forth the parties proposed modifications to the case schedule. A
25    Proposed Order has also been filed herewith, and the parties respectfully request that the Court
26    grant that order.
27

28


                                                     1                                 JOINT STIPULATION
                                                                               CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 103 Filed 09/15/20 Page 3 of 4 Page ID #:3504




 1     Event                     Previous Deadline (Dkt. Proposed Deadline
 2                               90)
 3
       Fact Discovery.
 4
       Close of fact discovery   September 18, 2020       unchanged
 5
       Garmin Limit to Prior     September 25, 2020       October 9, 2020
 6
       Art
 7
       Expert Discovery.
 8
       Opening expert reports    October 9, 2020          December 8, 2020
 9
       Rebuttal expert reports   October 30, 2020         January 26, 2020
10
       Close of expert discovery November 13, 2020        February 12, 2021
11
       Dispositive Motion Filing December 4, 2020         February 25, 2021
12
       Deadline
13
       Oppositions to            December 11, 2020        March 11, 2021
14
       Dispositive Motions
15
       Replies on Dispositive    December 18, 2020        March 26, 2021
16
       Motions
17
       Hearing on Dispositive    January 8, 2021          April 8, 2021 (or at the Court’s
18
       Motions                                            availability)
19
       First Round of Pre-       February 5, 2021         To be set by Court
20
       Trial Filings Due
21
       Second Round of Pre-      February 26, 2021        To be set by Court
22
       Trial Filings Due
23

24

25

26

27

28

                                               2                              JOINT STIPULATION
                                                                      CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 103 Filed 09/15/20 Page 4 of 4 Page ID #:3505




 1
       Dated: September 15, 2020                 Respectfully submitted,
 2

 3     LAMKIN IP DEFENSE                         FOLEY & LARDNER LLP
 4     /s/ Rachael D. Lamkin                     /s/ Jean-Paul Ciardullo
 5
       Rachael D. Lamkin (246066)                Jean-Paul Ciardullo, CA Bar No. 284170
       LAMKIN IP DEFENSE                            jciardullo@foley.com
 6     One Harbor Drive, Suite 304               555 South Flower Street, Suite 3300
 7     Sausalito, CA 94965                       Los Angeles, CA 90071
       RDL@LamkinIPDefense.com                   Telephone: 213-972-4500
 8     916.747.6091                              Facsimile: 213-486-0065
 9     Attorney for Defendant
       Garmin USA, Inc.                          Eley O. Thompson (pro hac vice)
10
                                                   ethompson@foley.com
11     Michelle L. Marriott (pro hac vice)       321 N. Clark Street, Suite 2800
       michelle.marriott@eriseip.com             Chicago, IL 60654-5313
12     Erise IP, P.A.                            Telephone: 312-832-4359
13     7015 College Blvd., Suite 700             Facsimile: 312-83204700
       Overland Park, KS 66211
14     (913) 777-5600 Telephone                  Lucas I. Silva (pro hac vice)
15     (913) 777-5601 Facsimile                    lsilva@foley.com
                                                 Ruben J. Rodrigues (pro hac vice)
16
                                                   rrodrigues@foley.com
17                                               111 Huntington Avenue, Suite 2500
                                                 Boston, MA 02199-7610
18
                                                 Telephone: (617) 342-4000
19                                               Facsimile: (617) 342-4001
20
                                                 Attorneys for Plaintiff
21                                               Philips North America LLC
22
            I certify that Rachael D. Lamkin authorized the electronic filing of this document.
23
            /s/ Jean-Paul Ciardullo
24

25

26

27

28

                                                  3                                JOINT STIPULATION
                                                                           CASE NO. 2:19-cv-06301-AB-KS
